Citation Nr: 1453326	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-17 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In February 2014, the Board remanded the claims for further development.  The requested actions were taken and the case has since been returned to the Board for adjudication.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claims must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As to the Veteran's claim for entitlement to service connection for a low back disability, the medical evidence of record shows current diagnoses of intervertebral disc syndrome and degenerative disc disease of the lumbar spine.  Further, as noted in the February 2014 Board remand, the Veteran's service treatment records showed complaints of back pain.  In particular, an October 1969 service treatment record noted mid low back pain and tenderness over the spinous process of L1 through L3.  X-ray imaging of the lumbosacral spine revealed no significant abnormalities.  A November 1969 treatment record revealed that the Veteran continued to complain of back pain.  
Based on the Veteran's in-service complaints of low back pain, the Board remanded the claim in February 2014 for a VA examination and etiology opinion.  The Board specifically instructed the examiner to provide an opinion as to whether the Veteran's current low back disability had its onset during his active duty service, or was otherwise related to his active duty service, to include his complaints of low back pain in October and November 1969.  Following a VA examination in March 2014, the VA examiner provided an opinion regarding the etiology of the Veteran's low back disability.  However, the Board finds that this opinion was inadequate because the examiner failed to address the Veteran's complaints of low back pain in service in October and November 1969.  Specifically, the examiner merely noted that there was no record of injury to the back in service, and incorrectly indicated that the Veteran did not seek medical attention for his back until he was in his mid-fifties.  In light of the foregoing, an addendum opinion must be obtained which addresses the Veteran's complaints of low back pain in service.

As to the Veteran's claim for entitlement to service connection for hepatitis C, the medical evidence of record shows a current diagnosis of hepatitis C.  As noted in the February 2014 Board remand, the Veteran has claimed that he was exposed to hepatitis C through the use of an air gun to give injections while he was in service.  Based on the Veteran's assertions, the Board remanded the claim in February 2014 for a VA examination and etiology opinion.  The Board specifically instructed the examiner to address the Veteran's assertion that his hepatitis C was caused by air gun injections in service.  

Following a VA examination in March 2014, the VA examiner provided an opinion regarding the etiology of the Veteran's hepatitis C.  However, the Board finds that this opinion was inadequate because the examiner failed to address the Veteran's assertion that his hepatitis C was caused by air gun injections in service.  In light of the foregoing, an addendum opinion must be obtained which addresses the Veteran's assertion that his hepatitis C was caused by air gun injections in service.

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-conencted disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development, return the claims file to the March 2014 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's current low back disability.  If the March 2014 VA examiner is not available, the claims folder should be reviewed by another examiner.  The claims folder (including a copy of this remand) should be reviewed by the examiner.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The examiner should specifically state:

		Whether there is a 50 percent probability or 
		greater that the Vetean's current low back 
		disability is etiologically related to his active 
		duty service, to specifically include his 
		complaints of low back pain in October and 
		November 1969.

The examiner should specifically address the Veteran's complaints of low back pain in service in October and November 1969.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3. After the development in step 1 has been completed, return the claims file to the March 2014 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's hepatitis C.  If the March 2014 VA examiner is not available, the claims folder should be reviewed by another examiner.  The claims folder (including a copy of this remand) should be reviewed by the examiner.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The examiner should specifically state:
	
		Whether it is at least as likely as not (50 percent 
		probability or more) that the Veteran's hepatitis 
		C began in service, or is otherwise related to 
		service.

The exaiminer must specifically address the Veteran's assertion that his hepatitis C was caused by air gun injections in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4. After completing the above development and any other action deemed necessary, adjudicate the Veteran's claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



